In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐1732 
DELBERT HEARD, 
                                                            Plaintiff‐Appellant, 

                                                    v. 

ANDREW TILDEN, et al., 
                                                          Defendants‐Appellees. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                           Central District of Illinois 
                   No. 14‐1027 — Joe Billy McDade, Judge. 
                                  ____________________ 

  SUBMITTED DECEMBER 4, 2015* — DECIDED JANUARY 11, 2016 
                 ____________________ 

      Before RIPPLE, ROVNER, and WILLIAMS, Circuit Judges. 
    PER  CURIAM. Delbert Heard, an Illinois inmate, claims in 
this  lawsuit  under  42  U.S.C.  § 1983  that  the  defendants—
Dr. Lewis Shicker,  the  medical  director  for  the  Department 
of  Corrections;  Wexford  Health  Sources,  which  contracts 
                                                 
* After examining the briefs and the record, we have concluded that oral 
argument is unnecessary. Thus the appeal is submitted on the briefs and 
the record. See FED. R. APP. P. 34(a)(2)(C). 
2                                                         No. 15‐1732 

with  the  Department  to  provide  medical  care  for  inmates; 
and  Dr. Andrew Tilden,  a  Wexford  employee—violated  the 
Eighth Amendment’s ban on cruel and unusual punishment 
by delaying surgery for a hernia. At screening, see 28 U.S.C. 
§ 1915A, the district court concluded that Heard’s complaint 
states a claim of deliberate indifference to a serious medical 
need,  see FED.  R.  CIV.  P.  12(b)(6).  The  court,  though,  did  not 
allow  Heard  to  proceed  against  Dr. Shicker,  reasoning  that 
the  medical  director  was  sued  in  his  official  capacity  and 
thus, as a substitute for the State of Illinois, was not a “per‐
son”  subject  to  liability  under  § 1983.  See Will  v.  Mich.  Dep’t 
of State Police, 491 U.S. 58, 71 (1989). Later the court granted 
summary  judgment  for  Wexford  and  Dr. Tilden,  who  ar‐
gued  that  Heard  had  released  them  from  liability  when  he 
settled two earlier lawsuits. Those lawsuits alleged, as here, 
that  Wexford  and  its  physicians  had  delayed  surgery  for 
hernias.  On  appeal  Heard  argues,  and  we  agree,  that  both 
rulings are erroneous. 
   Except  as  noted,  the  following  facts  are  undisputed.  For 
twenty years Heard has suffered from inguinal hernias, i.e., 
hernias in the groin. When Heard’s current imprisonment in 
the Department of Corrections began in 1995, he already had 
been diagnosed with one painful hernia. A second hernia, on 
the  other  side  of  his  groin,  was  diagnosed  in  2000.  Outside 
physicians concluded that both hernias required surgical re‐
pair,  but  the  Department  and  Wexford  stalled  until 
No. 15‐1732                                                              3 

May 2007  after  both  hernias  had  become  incarcerated,1 
prompting  emergency  surgery.  By  then  Heard  had  brought 
the  first  of  two  parallel  suits  (the  first  was  filed  in  Febru‐
ary 2006, the other in May 2009) claiming that employees of 
the Department and Wexford had been deliberately indiffer‐
ent by not authorizing surgery sooner. See Heard v. Ill. Dep’t 
of Corr.,  No. 06 C 644,  2012  WL  5199616  (N.D. Ill. July  13, 
2012);  Heard  v.  Wexford  Health  Sources,  No. 3:09‐CV‐00449‐
JPG‐PMF, 2011 WL 4479309 (S.D. Ill. Oct. 4, 2012). 
    Heard  did  not  prevail  against  the  Department  employ‐
ees.  At  trial  on  his  2006  lawsuit,  a  jury  returned  verdicts  in 
favor  of  Wexford  but  against  a  Wexford  physician.  The 
company  and  its  employees  then  settled  both  lawsuits  in 
September 2012  for  $273,250.  In  exchange  Heard  agreed  to 
release Wexford and the doctors 
           from and for any and all actions, causes of ac‐
           tion,  claims,  demands,  damages,  costs,  loss  of 
           services, expense and compensation, including 
           attorney’s  fees,  on  account  of  or  in  any  way 
           arising  out  of,  any  and  all  known  and  un‐
           known  personal  injuries  resulting  or  which 
           may result from the incidents or events involv‐
           ing DELBERT HEARD, while he was incarcer‐
           ated  in  the  Illinois  Department  of  Corrections 
           that  Heard  claims  violated  his  constitutional 

                                                 
1 An  inguinal  hernia  is  incarcerated  when  the  intestine  protruding 
through the weak spot in the abdominal wall becomes trapped. Inguinal 
Hernia—Complications,       MAYO       CLINIC,    http://www.mayoclinic. 
org/diseases‐conditions/inguinal‐hernia/basics/complications/con‐20021 
456?reDate=04122015 (visited Dec. 9, 2015). 
4                                                                   No. 15‐1732 

            rights,  including  without  limitation  his  ingui‐
            nal  hernias,  which  are  the  subject  matter  of 
            cases 06 C 644 … and 09 CV 00449. 
In  the  original  document,  Heard  initialed  a  line  drawn 
through the words “or which may result from.” His attorney 
had told the Wexford defendants that Heard would not sign 
the release unless those words were deleted.2  
    At some point after his 2007 surgery, Heard developed a 
“recurrent” left hernia (i.e., in the same place as the left her‐
nia that was surgically repaired in 2007, see Giampiero Cam‐
panelli et al., Inguinal Hernia Recurrence: Classification and Ap‐
proach,  J.  MINIMAL  ACCESS  SURGERY,  2006  Sep.,  at  147–50, 
available                                                        at 
www.ncbi.nlm.nih.gov/pmc/articles/PMC2999775/).  In  Janu‐
ary 2013,  Dr. Tilden  referred  Heard  for  a  surgical  consulta‐
tion, and a March 2013 computerized tomography scan con‐
                                                 
2 In a letter to Heard dated after the filing of the defendants’ motion for 

summary  judgment  in  this  case,  Heard’s  (now  former)  lawyer  offered 
this opinion about the deleted language: 
                With or without the scratched out language in your 
           Release, you have not waived any claims based on Wex‐
           ford’s  continued  new  violation  of  your  constitutional 
           rights.  Just  because  you  released  them  from  claims  you 
           sustained  in  2007,  does  not  mean  that  you  authorize 
           them to continue to violate your constitutional rights in 
           the future. The fact that it may have exacerbated the in‐
           jury  you  previously  sustained  does  not  waive  your 
           rights  to  bring  a  future  claim  and  does  not  change  the 
           fact  that  you  can  sue  them  for  their  new  violations  of 
           your rights. 
   The  district  court  permitted  Heard  to  introduce  counsel’s  letter  at 
summary judgment. 
No. 15‐1732                                                        5 

firmed  the  recurrent  hernia.  A  surgeon  at  the  University  of 
Illinois  Medical  Center  discussed  the  CT scan  with  Heard 
and advised that surgery would be scheduled through a De‐
partment  of  Corrections  liaison.  The  surgeon’s  progress 
notes from this visit indicate that Heard said he had known 
about the recurrent hernia since his 2007 surgery. A second 
surgery did not occur until late July 2013, four months after 
the CT scan. 
    Heard  again  sued,  claiming  this  time  that  Wexford, 
Dr. Tilden, and Dr. Shicker, the Department’s medical direc‐
tor, all had been deliberately indifferent to a serious medical 
need  by  delaying  the  second  surgery.  (A  fourth  defendant, 
Dr. Arthur Funk, who serves as Wexford’s regional medical 
director,  was  dismissed  at  screening.  Heard  does  not  chal‐
lenge  this  ruling,  so  we  do  not  discuss  that  defendant.) 
Heard alleged that, ever since April 2011, Dr. Tilden had de‐
layed  authorizing  the  second  surgery  because  of  a  policy, 
which Dr. Shicker created and Wexford enforced, to classify 
hernia  surgeries  as  elective,  unnecessary  procedures. 
Heard’s previous lawsuits presented this same theory. 
    The  Wexford  defendants  did  not  answer  Heard’s  com‐
plaint. Instead, six days after the district court had entered a 
scheduling  order  authorizing  discovery  to  proceed,  the  de‐
fendants  moved  for  summary  judgment  solely  on  the 
grounds  that  Heard’s  release,  as  well  as  the  doctrines  of 
claim and issue preclusion, foreclosed the § 1983 action as a 
matter of law. Almost a year later, the district court granted 
that motion. The court reasoned that Heard had released all 
claims  known  to  him  when  he  executed  the  settlement 
agreement,  and  that—as  evidenced  by  his  complaint—he 
knew  in  April 2011  that  he  needed  a  second  surgery.  The 
6                                                          No. 15‐1732 

court  did  not  address  the  alternative  defenses  of  claim  and 
issue preclusion. 
    On  appeal  Heard  contends  that  the  September 2012  re‐
lease does not shield Wexford or Dr. Tilden from liability for 
deliberate  indifference  to  his  recurrent  hernia,  which,  alt‐
hough known to him before he executed the release, was not 
surgically  repaired  for  another  ten  months.  In  response  the 
Wexford defendants continue to rely on the release but also 
reassert their defenses of claim and issue preclusion. We are 
not persuaded by any of these three defenses. 
     We can quickly dispense with the preclusion arguments. 
We are puzzled by the defendants’ contention that  the doc‐
trine of issue preclusion bars Heard from litigating whether 
they were deliberately indifferent to his need for hernia sur‐
gery  in  2013.  The  defendants  point  to  the  jury’s  verdict  in 
Wexford’s  favor  during  the  2006  trial,  but  that  jury  also 
found  during  the  same  trial  that  a  Wexford  doctor  had  been 
deliberately  indifferent  to  Heard’s  need  for  hernia  surgery. 
Regardless,  those  verdicts  were  supplanted  by  the  settle‐
ment  agreement,  and  settlement  agreements  generally  do 
not  give  rise  to  issue  preclusion—as  opposed  to  claim  pre‐
clusion—unless it is clear that preclusion is what the parties 
intended.  See  Arizona  v.  California,  530  U.S.  392,  414  (2000); 
Cell Therapeutics, Inc. v. Lash Grp., Inc., 586 F.3d 1204, 1211–12 
(9th Cir. 2009); Nichols v. Bd. of Cty. Commʹrs of Cty. of La Pla‐
ta,  Colo.,  506  F.3d  962,  969  (10th  Cir.  2007).  The  release  pre‐
sented to Heard includes a representation that Wexford and 
its  employees—including  the  doctor  found  liable  by  the  ju‐
ry—“expressly denied” “any liability,” so the parties clearly 
did  not  intend  for  the  jury’s  verdicts  to  have  preclusive  ef‐
fect. Moreover, even if the verdicts or the settlement would 
No. 15‐1732                                                             7 

preclude  Heard  from  relitigating  whether  Wexford  and  its 
employees  were  deliberately  indifferent  to  Heard’s  medical 
needs  prior  to  2007,  that  limitation  would  be  irrelevant  to 
Heard’s complaint in  this case, which  involves  fresh allega‐
tions  of  stalling  a  different  surgery,  and  even  a  different 
Wexford physician. 
    The defendants’ reliance on the doctrine of claim preclu‐
sion fares no better. Under federal law, claim preclusion re‐
quires, among other elements, that the second lawsuit assert 
claims arising “out of the same set of operative facts” as the 
first  lawsuit.  See  Matrix  IV,  Inc.  v.  Am.  Natʹl  Bank  and  Trust 
Co.  of  Chicago,  649  F.3d  539,  547  (7th  Cir.  2011); 
see also Bernstein v. Bankert, 733 F.3d 190, 226 (7th Cir. 2012). 
In arguing that this element is satisfied, the defendants con‐
ceptualize  too  broadly  the  injury  about  which  Heard  com‐
plains.  It  is  true  that  this  lawsuit  also  involves  a  complaint 
about  delay  in  providing  hernia  surgery,  but  that  is  where 
the similarity with the earlier lawsuits ends. Heard’s present 
action asserts a new claim of deliberate indifference distinct 
from the Eighth Amendment claims in his first two lawsuits. 
As we explained in a related context during one of Heard’s 
earlier  appeals,  every  day  that  the  defendants  improperly 
refused  to  treat  Heard’s  condition  potentially  constituted  a 
new act of deliberate indifference. Heard v. Sheahan, 253 F.3d 
316,  318  (7th  Cir.  2001);  see also Turley  v.  Rednour,  729  F.3d 
645, 651 (7th Cir. 2013); Devbrow v. Kalu, 705 F.3d 765, 769–70 
(7th  Cir.  2013).  The  doctrine  of  “claim  preclusion  generally 
does not bar a subsequent lawsuit for issues that arise after 
the  operative  complaint  is  filed”  in  the  first  lawsuit,  Ellis  v. 
CCA of Tenn. LLC, 650 F.3d 640, 652 (7th Cir. 2011); see Smith 
v. Potter, 513 F.3d 781, 783–84 (7th Cir. 2008), so Heard’s alle‐
gation  that  the  defendants  once  again  displayed  deliberate 
8                                                          No. 15‐1732 

indifference to his recurrent hernia in no way arises from the 
operative facts of the previous lawsuits, see Supporters to Op‐
pose  Pollution,  Inc.  v.  Heritage  Grp.,  973  F.2d  1320,  1326  (7th 
Cir.  1992)  (“Traditional  principles  of  preclusion  allow  addi‐
tional litigation if some new wrong occurs.”). 
    What remains, then, is the release itself, upon which the 
Wexford defendants primarily rely. The defendants focus on 
what  they  characterize  as  the  release’s  broad  language, 
which  they  read as exonerating  Wexford and its employees 
of  liability  for  “all  ‘known  and  unknown’  claims  arising 
from Plaintiff’s inguinal hernia condition, of which the 2006 
and 2009 cases are examples.”  
    We  cannot  accept  that  reading.  A  release  is  a  contract, 
and  thus,  even  though  the  settlement  occurred  in  litigation 
brought in federal court, Illinois law governs the effect of the 
release at issue here. Capocy v. Kirtadze, 183 F.3d 629, 632 (7th 
Cir.  1999);  see Hampton  v.  Ford  Motor  Co.,  561  F.3d  709,  714 
(7th Cir. 2009). When a release that includes broad language 
also  refers  specifically  to  particular  claims,  Illinois  courts 
limit the scope of the release to the claims arising from those 
specific references. Capocy, 183 F.3d at 632; Carona v. Ill. Cent. 
Gulf R.R. Co., 561 N.E.2d 239, 242 (Ill. App. Ct. 1990); White‐
head  v.  Fleet  Towing  Co.,  442  N.E.2d  1362,  1365  (Ill.  App.  Ct. 
1982);  see also  Farm  Credit  Bank  of  St.  Louis  v.  Whitlock,  581 
N.E.2d  664,  667  (Ill. App.  Ct.  1991).  Here,  the  references  to 
the  2006  and  2009  lawsuits  limit  the  scope  of  the  release  to 
claims arising in those actions, i.e., that Wexford and its em‐
ployees  had  been  deliberately  indifferent  in  delaying  the 
first  surgery  for  the  bilateral  hernias  that  were  finally  re‐
paired  in  2007.  Neither  of  those  suits  alleged  that  the  de‐
fendants also had been stalling surgery for Heard’s recurrent 
No. 15‐1732                                                           9 

hernia, which, by definition, could not have developed until 
after the 2007 surgery. 
     The defendants seek to distinguish this adverse authority 
by observing that, where both parties were aware of an addi‐
tional claim when a release was executed, Illinois courts will 
give  effect  to  a  broad  release  despite  references  to  specific 
claims.  See  Capocy,  183  F.3d  at  632.  Yet  this  argument  mis‐
characterizes  the  nature  of  the  harm  that  Heard  alleges  in 
this  case.  Heard  may  well  have  known  in  September  2012 
that  a  new  hernia  had  developed.  Indeed,  he  might  even 
have thought that surgery would be required. But surely the 
Wexford  defendants  do  not  suggest  that  both  he  and  they 
anticipated  when  the  release  was  signed  that  Wexford  doc‐
tors would intentionally delay the surgery for many months 
after learning it was medically necessary. That is the nature 
of deliberate indifference to a serious medical need, which is 
the  Eighth  Amendment  claim  presented  by  this  action. 
Heard could not possibly have expected that, at some point 
in  the  future,  the  Wexford  defendants  would  repeat  the 
same conduct that led to a significant settlement of the 2006 
and  2009  lawsuits,  and  thus  the  release  cannot  plausibly  be 
read  as  completely  barring  Heard’s  new  lawsuit.  See Hamp‐
ton, 561 F.3d at 715 (explaining that a general release typical‐
ly  covers  all  claims  about  which  a  signing  party  has  actual 
knowledge or that he could have discovered upon reasona‐
ble investigation); Feltmeier v. Feltmeier, 798 N.E.2d 75, 89–90 
(Ill.  2003)  (“It  is  clear  that  a  contractual  release  cannot  be 
construed to include claims not within the contemplation of 
the  parties,  and  it  will  not  be  extended  to  cover  claims  that 
may arise in the future.”); Carona, 561 N.E.2d at 242 (noting 
that “the intention of the parties controls the scope and effect 
of the release”). 
10                                                        No. 15‐1732 

     Again, the question is not whether Heard knew when he 
executed the release that he had a history of inguinal herni‐
as.  Heard  had  suffered  from  hernias  for  twenty  years.  The 
defendants  may  be  suggesting  that,  by  prolonging  Heard’s 
first surgery, they made it more likely that he would experi‐
ence recurrent hernias in the future, and to that extent Heard 
arguably  has  been  compensated  for  that  increased  risk.  But 
that cannot mean, as the Wexford defendants argue, that the 
company’s  doctors  were  free  to  ignore  the  recurrent  hernia 
as it grew increasingly painful over time. “[A] hernia can be 
an  objectively  serious  medical  problem,”  Gonzalez  v. 
Feinerman,  663  F.3d  311,  314  (7th  Cir.  2011);  see  Heard,  253 
F.3d  at 317–18,  and Heard  himself required emergency sur‐
gery in 2007. Under the defendants’ expansive reading of the 
release,  they could have refused indefinitely—with impuni‐
ty—to  arrange  for  Heard’s  second  surgery,  even  if  the  un‐
treated hernia eventually endangered his life. That interpre‐
tation  clearly  is  against  public  policy,  see Feltmeier,  798 
N.E.2d  at  90;  Chubb  v.  Amax  Coal  Co.,  Inc.,  466  N.E.2d  369, 
373 (Ill. App. Ct. 1984), and cannot be correct. 
    In sum, the three defenses raised by the Wexford defend‐
ants  are  not  persuasive  because  each  relies  on  the  defend‐
ants’ flawed characterization of Heard’s constitutional claim. 
And since these defendants have yet to deny Heard’s allega‐
tions  or  assert  that  he  does  not  state  a  claim  for  deliberate 
indifference,  our  rejection  of  their  defenses  means  that  this 
action  must  be  remanded  for  proceedings  on  the  merits 
against Wexford and Dr. Tilden. 
   Heard  next  challenges  the  dismissal  at  screening  of 
Dr. Shicker,  the  Department’s  medical  director.  The  district 
court concluded that Heard was suing Dr. Shicker in his offi‐
No. 15‐1732                                                          11 

cial  capacity,  apparently  because  Heard’s  amended  com‐
plaint alleges that Dr. Shicker instigated a policy of treating 
hernia surgeries as purely elective procedures. That reading 
of Heard’s complaint is mistaken. 
    The  amended  complaint  is  explicit  that  Dr. Shicker  “is 
culpable in his individual capacity,” not only because he al‐
legedly  was the  author of the  “elective surgery” policy, but 
also because he did not “act to stop the delay despite his ac‐
tual knowledge that the delay was causing” Heard to suffer 
pain.  The  latter  allegation  that  Dr. Shicker  was  involved  di‐
rectly  in  the  choice  to  stall  necessary  surgery  and  prolong 
Heard’s  pain  is  enough  to  state  a  claim.  See Smith  v.  Knox 
Cty. Jail, 666  F.3d  1037, 1040  (7th Cir. 2012) (explaining that 
“[e]ven  a  few  days’  delay  in  addressing  a  severely  painful 
but readily treatable condition suffices to state a claim of de‐
liberate  indifference”);  Arnett  v.  Webster,  658  F.3d  742,  753 
(7th Cir. 2011) (ten month delay in providing medication for 
rheumatoid arthritis stated claim for deliberate indifference); 
McGowan  v.  Hulick,  612  F.3d  636,  640  (7th  Cir.  2010)  (same 
for three month delay in scheduling tooth extraction). More‐
over, contrary to the district court’s reasoning, Dr. Shicker’s 
further involvement as a policy maker does not insulate him 
from personal liability for his own actions, even when  mak‐
ing  and  enforcing  policy.  See  Hafer  v.  Melo,  502  U.S  21,  27 
(1991)  (rejecting  view  that  “state  officials  may  not  be  held 
liable in their personal capacity for actions they take in their 
official  capacity”);  Duane  v.  Lane,  959  F.2d  673,  675  n.1  (7th 
Cir.  1992).  As  the  district  court  recognized,  it  would  not 
serve Heard to attribute Dr. Shicker’s policy decisions to the 
Department of Corrections, since doing so would constitute 
an  official‐capacity  theory  that  would  not  state  a  claim 
against the Department. See Will, 491 U.S. at 71 (holding that 
12                                                      No. 15‐1732 

“neither a State nor its officials acting in their official capaci‐
ties  are  ‘persons’  under  §  1983”);  Wagoner  v.  Lemmon,  778 
F.3d  586,  592  (7th  Cir.  2015);  Parker  v.  Franklin  Cty.  Cmty. 
Sch. Corp., 667 F.3d 910, 926 (7th Cir. 2012). Heard is not try‐
ing to hold the Department accountable for Dr. Shicker’s ac‐
tions, however, so Will is not a concern.  
    The  judgment  in  favor  of  Dr. Shicker,  Wexford,  and 
Dr. Tilden  is  VACATED,  and  the  case  is  remanded  for  fur‐
ther proceedings consistent with this opinion. We express no 
view  about  the  merits  of  Heard’s  claim  of  deliberate  indif‐
ference  as  to  any  of  these  defendants  but  recommend  that 
the  district  court  consider  appointing  counsel  to  represent 
Heard  in  this  action.  The  judgment  is  AFFIRMED  with  re‐
spect to the dismissal of Dr. Funk.